Citation Nr: 1701846	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-41 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than September 25, 2013, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 2003 to August 2007.  His service medals and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the New York RO.  A copy of the hearing transcript is of record and has been reviewed.

FINDINGS OF FACT

1.  VA received the Veteran's original service connection claim for PTSD on June 12, 2009, and an October 2009 rating decision denied the claim.  

2.  The June 12, 2009, claim remained pending because VA did not determine the character of new and material evidence that was received within one year of the October 2009 rating decision.

CONCLUSION OF LAW

The criteria for assignment of an effective date of June 12, 2009, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.156, 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

 The Veteran's PTSD claim arises from his disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).   As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Background

The basic facts are not in dispute.  On June 12, 2009, the Baltimore RO received the Veteran's original claim of service connection for PTSD, and such claim was denied in an October 2009 rating decision.  At that time, the record contained the Veteran's service treatment records, service personnel records, and VA treatment notes dated from February to July 2009, as well as a September 2009 VA examination report.   The RO conceded the Veteran's combat service and acknowledged his post-service psychiatric treatment and diagnosis of PTSD (see June 2009 VA psychological assessment), but concluded, based on a September 2009 VA examination report, that the Veteran only symptoms of PTSD and not a definitive diagnosis of the disability.  The Veteran was informed of the October 2009 rating decision and his appellate rights in a letter dated in the same month.  He did not initiate appellate review by submitting a notice of disagreement (NOD).  

Thereafter, on September 25, 2013, the Veteran sought to reopen his service connection claim for PTSD.  The RO, in the July 2014 rating decision, awarded service connection for PTSD, effective September 25, 2013, the date of the reopened claim.  The Veteran perfected an appeal of the assigned effective date and this appeal ensued.  

III.  Applicable Law

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104 (a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104 (b), 3.105(a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r).  

However, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156 (b).  Mitchell v. McDonald, 27 Vet. App. 431   (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Legal Analysis

As reflected above, the RO assigned the effective date for the award of service connection for PTSD based on the date of the reopened claim, which was September 25, 2013.  The Veteran now seeks an earlier effective date, essentially reasoning that his original service connection claim for PTSD received in 2009 remains pending.  

Based on the foregoing, the Board finds that an earlier effective date is warranted.  Although the Veteran did not initiate an appeal of the October 2009 rating decision, that decision did not become final because VA did not consider the character of evidence received within one year of the October 2009 decision.  38 C.F.R. § 3.156 (b).  Indeed, the record clearly shows that VA medical evidence was added to the Veteran's claims file in June 2010, which was within one year of the October 2009 rating decision.  That evidence included VA treatment plan notes dated on December 23, 2009, which reflect a diagnosis of chronic PTSD and refer to the Veteran's military history of combat service in Iraq.  In addition, January 2010 VA psychiatry notes and April 2010 VA eye consultation notes reflect a history of chronic PTSD.  This evidence is considered new because it was not considered in the October 2009 rating decision.  Also, it was indisputably material to the PTSD claim because it related to the unestablished element of a current disability.  Given this new and material evidence, the RO should have readjudicated the claim, but did not.  Therefore, the October 2009 rating decision did not become final, and the new and material evidence must be considered as having been filed in connection with the June 12, 2009, claim that remained pending.  Accordingly, the correct date of the Veteran's PTSD claim is June 12, 2009.  
 
As to the date entitlement arose, the RO's grant of service connection for PTSD in 2014 was based on a diagnosis of PTSD due to combat stressors.  Because service connection was granted on this basis, the evidence establishes that his PTSD had been present since service.  Thus, entitlement arose prior to his June 12, 2009 claim.  

Because the date of claim, June 12, 2009, is later than the date entitlement arose, service connection is established from that later date.  The Board therefore concludes that the appropriate effective date for the grant of service connection for PTSD is June 12, 2009, the date of his original claim.  See 38 C.F.R. § 3.400.  However, an even earlier effective date is not appropriate as the Veteran filed his original service connection claim for PTSD more than one year following service discharge in August 2007.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016).

ORDER

An effective date of June 12, 2009, for the award of service connection for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


